RENDERED: AUGUST 18, 2022
                                                          TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0425-MR


DONALD RAY VIOLETT                                                  APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
                             NO. 2021-CA-0575
V.                       WARREN CIRCUIT COURT
                      NOS. 92-CR-00532 & 92-CR-00626


HONORABLE JOHN R. GRISE, JUDGE,                                       APPELLEE
WARREN CIRCUIT COURT

AND

COMMONWEALTH OF KENTUCKY                               REAL PARTY IN INTEREST


             OPINION OF THE COURT BY JUSTICE VANMETER

                                  AFFIRMING

      Donald Ray Violett appeals the judgment of the Court of Appeals denying

his motion for a writ of mandamus against the Warren Circuit Court. While we

affirm the dismissal by the Court of Appeals, albeit on different grounds, we are

constrained to address the practice of summary dismissal of pleadings. We

understand the frustration of our lower courts in addressing what superficially

appear to be frivolous arguments, but the summary dismissal of such

pleadings is to be approached and applied with caution. That noted, we affirm

the Court of Appeals’ dismissal of Violett’s appeal.
                                I.     Background.

      In 1993, Violett was convicted of 141 counts of first-degree sexual abuse

and five counts of first-degree rape. On direct appeal, this Court affirmed the

convictions and his sentence of 754 years. Violett v. Commonwealth, 907

S.W.3d 773 (Ky. 1995). In the three decades following his convictions, Violett

has filed more than eighty-four appeals and original actions in an attempt to

relitigate his convictions.1 In addition, Violett appears to have engaged in

extensive litigation in the federal court system as well. Violett v. Pearson, No.

97-6142, 1998 U.S. App. LEXIS 13651, 1998 WL 381640 (6th Cir. June 23,

1998); Violett v. Cohron, No. 1:15-CV-P142-GNS, 2016 WL 2904952 (W.D. Ky.

May 18, 2016).

      Violett had become so prolific, and imposed such a strain on judicial

resources, that in 2016 a panel of the Kentucky Court of Appeals finally

sanctioned Violett, directing the Clerk of the Court of Appeals to convene a

three-judge panel to review whether all actions filed by Violett (original or

appeals) are frivolous and must be summarily dismissed. Violett v. Grise,

2015-CA-0670-MR (Ky. App. Sep. 21, 2016).

      The current matter arises from Violett’s pro se “Notice to Submit

Documents to Support Motion for New Trial” filed in the trial court. On




      1 According to our internal Appellate Case Management System, a search for
“Donald Ray Violett” discloses eighty-four discrete case numbers for Violett in the
Court of Appeals and thirty in the Supreme Court.

                                          2
September 21, 2020,2 the trial court entered an order denying the submission,

stating that “[n]o new trial motion is pending before this Court, nor will one be

accepted because this issue has been litigated for decades, and relief denied to

the defendant (see prior orders).” The court further ordered “that the Clerk

shall not accept these documents or pleadings, or any future ones, without a

specific order of the Court and shall return same to the defendant.”

      Violett then filed a petition for a writ of mandamus in the Court of

Appeals, requesting the following:

             [Violett] seeks for this Honorable Court to issue a Writ of
      Mandamus against the Respondents – John R. Grise – Warren
      Circuit Court – to show cause why John R. Grise refuses to
      conduct an evidentiary hearing on [Violett’s] CR[3] 60.02 Motion[4]
      for a New Trial or grant [Violett] a new trial as the new evidence
      clearly establishes the police officer withheld exculpatory evidence
      that would have exonerated [Violett], and, the police officer
      fabricate testimony to allegations the alleged victim never claimed.

Relying on its 2016 sanction order, the Court of Appeals dismissed Violett’s

petition as frivolous. Its Order provided:

          On June 9, 2021, [Violett] filed a petition for writ of
      mandamus and prohibition.
             By order entered on September 21, 2016, in 2015-CA-
      000670, this Court imposed a special sanction upon Donald Ray
      Violett. That sanction provided as follows:
               If Mr. Violett files an appeal in circuit court, to the Court of
               Appeals, or if Mr. Violett files an original action in the Court
               of Appeals, the Clerk of the Court of Appeals is directed to
               present the documents to a three-judge panel for review of

      2 As a matter of clarification, Judge Grise signed the Order on September 17,
and it was entered by the Clerk on September 21.
      3   Kentucky Rules of Civil Procedure.
       4 The record before us does not contain Violett’s self-described CR 60.02 Motion

for a New Trial, but we will accept his representation that he filed one.

                                               3
               whether the matter is frivolous and should be summarily
               dismissed.
               This Court having reviewed this matter, finds it lacks any
      merit.
            Therefore, this Court ORDERS that the above-styled original
      action be, and it is hereby, DISMISSED AS FRIVOLOUS.

Violett now appeals to this Court.

                                  II.    Analysis.

      Normally, our review of writ petitions is governed by the oft-cited

standards set out in Hoskins v. Maricle, 150 S.W.3d 1, 5 (Ky. 2004). In

Hoskins, we noted that writs are extraordinary remedies, which interfere with

“both the orderly, even if erroneous, proceedings of a trial court and the

efficient dispatch of our appellate duties[.]” “The decision to issue a writ is

entirely within this Court’s discretion” which we apply with “great caution.”

Thompson v. Coleman, 544 S.W.3d 635, 637 (Ky. 2018). Our standard for

granting writs is well established, and requires petitioners to demonstrate that:

      1) the lower court is proceeding or is about to proceed outside its
      jurisdiction and there is no adequate remedy by appeal, or 2) the
      lower court is about to act incorrectly, although within its
      jurisdiction, and there exists no adequate remedy by appeal or
      otherwise and great injustice and irreparable injury would result.

Stars Interactive Holdings (IOM) Ltd. v. Wingate, 594 S.W.3d 181, 185 (Ky.

2020) (quoting Hoskins, 150 S.W.3d at 6)).

      In this case, Violett requested the Court of Appeals to reverse the trial

court’s denial of his CR 60.02 motion for a new trial. To do so, on May 18,

2021, he filed a Petition for a Writ of Mandamus. As argued by the

Commonwealth, however, the trial court’s September 2020 order was final and


                                          4
appealable. See Brumley v. Lewis, 340 S.W.2d 599, 600 (Ky. 1960) (stating

that “the final and appealable character of an order should be tested on the

basis of whether the order grants or denies the ultimate relief sought in the

action or requires further steps to be taken in order that the parties’ rights may

be finally determined[]”) (internal quotation omitted). Violett argues that the

trial court incorrectly determined that no new trial motion was pending.

Irrespective of that finding, the trial court also stated that “this issue has been

litigated for decades, and relief denied to the defendant (see prior orders)[,]”

indicating that the trial court was denying Violett’s motion for a new trial based

on the record available to the court.

      Our case law recognizes that an order denying a motion for a new trial

under CR 60.02 is final and appealable. Hackney v. Hackney, 327 S.W.2d 570,

571–72 (Ky. 1959); Hardin v. Waddell, 316 S.W.2d 367 (Ky. 1958). From these

cases, we come to the irrefutable conclusion that following the entry of the trial

court’s September 21, 2020, Order, Violett was required to file his appeal

within thirty days, CR 73.02(1)(a), i.e., on or before October 21, 2020. Because

he failed to do so, automatic dismissal is the prescribed sanction. Id.; see also

Excel Energy, Inc. v. Commonwealth Inst. Sec., Inc., 37 S.W.3d 713, 716 (Ky.

2000). The Court of Appeals thus properly dismissed his appeal.

             III.   Summary Dismissal of “Frivolous” Pleadings.

      As noted, both the Warren Circuit Court and the Court of Appeals have

placed Violett under orders prohibiting his filing further motions, actions or

appeals with respect to his 1993 convictions. As we understand these

                                         5
sanctions, in each instance, judges are reviewing the pleadings prior to their

being formally filed in the record, such that any opposing parties are not

required to appear and/or respond, and making a determination whether the

pleadings are frivolous.

       Our concern is that too cursory a review process could serve to deprive a

litigant meaningful access to the courts and to his right to appeal. See Ky.

Const. § 14 (stating “[a]ll courts shall be open, and every person for an injury

done him in his lands, goods, person or reputation, shall have remedy by due

course of law, and right and justice administered without sale, denial or

delay[]”).5 The right of access to the courts is fundamental to our system of

justice. Our recent cases have recognized the importance of access to the

courts. See Commonwealth v. Claycomb ex rel. Claycomb, 566 S.W.3d 202, 210

(Ky. 2018) (holding that “Section 14 protects the right of every individual in

society to access a system of justice to redress wrongs, and such protection is

basic and fundamental to our common law heritage[]”) (internal quotations

omitted); Collins v. Combs, 320 S.W.3d 669 (Ky. 2010) (affirming order

prohibiting litigant from physically entering certain courts because of his

threatening behavior in the past, but noting that the order did not impede his

ability to file pleadings with the court because the clerk was directed to accept

pleadings by mail, fax, or email); Lattanzio v. Joyce, 308 S.W.3d 723, 726–27

(Ky. App. 2010) (reversing trial court's order that litigant could only proceed



      5 This provision has appeared in each of Kentucky's Constitutions. Ky. Const. of

1850, art. XIII, § 15; Ky. Const. of 1799, art. X, § 13; Ky. Const. of 1792, art. XII, § 13.

                                             6
under supervision of a licensed attorney and recognizing importance of right to

represent oneself in court).

      As noted by Justice Mary Noble, “[b]ecause of the fundamental nature of

the right of access to the courts, restrictions on a litigant's ability to file

motions must be approached with great caution.” Lee v. George, 369 S.W.3d

29, 37 (Ky. 2012) (Noble, J., concurring). In George, the issue concerned a trial

court’s requirement that a litigant post a $7,500 cash bond as precondition of

future filings. The majority held that Lee, the appellant, had apparently

dropped his argument concerning the bond, with the result being that the trial

court’s bond order remained in effect, as determined by the Court of Appeals.

369 S.W.3d at 35-36. As explained by Justice Noble, however,

      The type of bond issued in this case is wholly prospective. The trial
      court is pre-judging [Lee’s] future motions and determining that
      they will likely be frivolous or repetitive. However, there is a real
      possibility that prospective restrictions will foreclose meritorious
      motions. See In re McDonald, 489 U.S. 180, at 187–88, 109 S.Ct.
      993, 103 L.Ed.2d 158 (1989) (Brennan, J., dissenting) (dissenting
      from order prohibiting litigant from filing any more petitions in
      forma pauperis and noting the possibility that such a restriction
      could close the Court's doors to a litigant with a meritorious claim);
      In re Sindram, 498 U.S. 177, 182, 111 S.Ct. 596, 112 L.Ed.2d 599
      (1991) (Marshall, J., dissenting) (dissenting from a similar order
      and discouraging the Court from “presum[ing] in advance that
      prolific indigent litigants will never bring a meritorious claim”).
      ...
            But it is important to note that the trial court has the ability
      to respond to any abuses and to protect the court's resources by
      using other sanctions under CR 11 and the court's contempt
      powers.[6] For example, the trial court could find that by filing a

      6 Due to Violett’s age, indigency and long sentence, financial sanctions under
CR 11 or 72.04 are likely to have little effect on his litigious nature. We express no
opinion as to the effectiveness of a contempt of court sanction in the event Violett
becomes eligible for parole.

                                           7
      new frivolous or repetitious motion, [Lee] violated CR 11, and the
      court could impose a monetary fine and hold [Lee] in contempt if
      he did not pay it.
             It may seem easier and cleaner to prevent [Lee] from filing
      any more motions unless a bond is posted. But the right of
      litigants to present claims to a court, and the danger of foreclosing
      a meritorious claim must always be considered. The trial courts
      are well equipped to deal with frivolous filings without the use of a
      prospective bond requirement. In this case, for example, it
      appears that the large majority of [Lee’s] motions were meritless
      and could be denied outright by the court. Such motions will not
      take up much of the court's resources.

Id. at 38.

      In so noting, we do not retreat from the holding of Gross v.

Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983) that

             The structure provided in Kentucky for attacking the final
      judgment of a trial court in a criminal case is not haphazard and
      overlapping, but is organized and complete. That structure is set
      out in the rules related to direct appeals, in RCr 11.42, and
      thereafter in CR 60.02. CR 60.02 is not intended merely as an
      additional opportunity to raise Boykin defenses. It is for relief that
      is not available by direct appeal and not available under RCr
      11.42. The movant must demonstrate why he is entitled to this
      special, extraordinary relief. Before the movant is entitled to an
      evidentiary hearing, he must affirmatively allege facts which, if
      true, justify vacating the judgment and further allege special
      circumstances that justify CR 60.02 relief.

      We agree that the trial court and the Court of Appeals properly imposed

sanctions on Violett for his long history of frivolous and vexatious appeals, and

exempted other affected parties from responding. Based on our concerns noted

above, however, we direct the lower courts to permit the filing of the pleadings

in the record, even without responsive pleadings, so that any further review as

may be undertaken is based on as complete a record as possible. In short, the




                                        8
courts shall review a pleading and may, if appropriate, relieve the opposing

party from any duty to respond.

                                 IV.   Conclusion.

      For the foregoing reasons, we affirm the Court of Appeals’ Order

dismissing Violett’s appeal.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Donald Ray Violett, Pro se


APPELLEE:

Hon. John R. Grise


COUNSEL FOR REAL PARTY IN INTERST:

Daniel J. Cameron
Attorney General of Kentucky

Christopher Henry
Assistant Attorney General




                                         9